Citation Nr: 1423153	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  13-32 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site in Nashville, Tennessee


THE ISSUE

Entitlement to a Government-furnished headstone or grave marker.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel





INTRODUCTION

The Veteran had four periods of active military service to the United States of America during the American Revolutionary War from March 2, 1776 to August 15, 1781.  He is believed to have died in 1835.  The appellant is an authorized personal representative of the Veteran's next of kin.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in July 2013 of the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site (NCA), in Nashville, Tennessee.

In June 2013, the appellant filed an Application for a Standard Government Headstone or Marker.  At that time the appellant submitted a document signed by the Veteran's fourth great grandson appointing the appellant as next of kin advocate.  Accordingly, the appellant is an authorized personal representative of the Veteran's next of kin, and as such, has standing in this appeal.  See 38 C.F.R. § 38.632(b)(1) (2013).

A review of the electronic VA folder systems (Virtual and VBMS) reveals that they contain no documents related to the Veteran.


FINDING OF FACT

The Veteran's remains are unavailable as they have not been recovered or identified.



CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished memorial headstone or marker have been met.  38 U.S.C.A. §§ 2306, 5107(b) (West 2002); 38 C.F.R. § 38.630(c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant requests a Government-furnished memorial headstone or marker for a Revolutionary War Veteran to be placed in a private cemetery in Kentucky.  The appellant asserts that in addition to his service in the Revolutionary War with various Virginia Regiments, the Veteran was with George Washington en route to Fort Duquesne, he was with Daniel Boone at Boonsboro, and he was with George Rogers Clark along the Ohio River.  The appellant maintains that when all the facts are considered, logic and fair play should allow the deserving Veteran to have the simple honor of a military headstone.  

The appellant stated that the disposition of the Veteran's body at the time of death is unknown.  He has hypothesized that the Veteran is buried in the oldest (unmarked) grave at the H. Family Cemetery in Lickburg, Kentucky.  In support of his allegation he noted that the Veteran lived in the area near the H. Family Cemetery in Magoffin County, Kentucky.  He reported that the Veteran had two female descendants living in the immediate vicinity of the H. Family Cemetery in the years prior to his death.  The appellant stated that both of the Veteran's female descendants were married to members of the H. family.  He noted that dozens of the Veteran's descendants, including at least one grandson, H.H. [Note -genealogy research indicates that H.H. may have actually been a great-grandson, although the principle remains the same], are buried in marked graves in the H. Family Cemetery.  He reported that there are two unmarked graves next to the Veteran's grandson, H.H., who lived from 1810-1883.  The appellant stated that the Veteran died in 1835 at the age of 104 or 105, and it is logical that he was buried by his descendant caregivers who were members of the H. family.  He theorized that the Veteran's grave is probably the oldest grave in the H. Family Cemetery.  The appellant stated that it is logical that the Veteran is buried in one of the two unmarked graves at the center of the overgrown portion of the H. Family Cemetery, next to his grandson, H.H., who was 25 years old at the time of his grandfather's death. 

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2002); 38 C.F.R. § 38.620(a) (2013).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  

The record contains a document dated February 15, 1926, signed by the Acting Commissioner of the Revolutionary War and 1812 War Section.  This letter indicates that in August 1833, the Veteran, J.P., was awarded a pension for periods of service in the Revolutionary War between March 1776 and August 1781.  Accordingly, J.P. is considered to be a veteran.

VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633.  Pursuant to 38 U.S.C.A. § 2306(a), the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age.

Pursuant to 38 U.S.C.A. § 2306(b)(1), the Secretary shall furnish, when requested, an appropriate Government memorial headstone or marker for the purposes of commemorating an eligible individual whose remains are unavailable.  Such a headstone or marker shall be furnished for placement in a national cemetery area reserved for that purpose under § 2403, a veterans' cemetery owned by a State, or in the case of a veteran, in a State, local, or private cemetery.  For the purposes of paragraph (1) under § 2306(b), an eligible individual is one of the following: (A) a veteran; (B) the spouse or surviving spouse of a veteran; (C) an eligible dependent child of the veteran. 38 U.S.C.A. § 2306(b)(2).  

Additionally, for the purposes of paragraph (1), the remains of an individual shall be considered to be unavailable if the individual remains: (A) have not been recovered or identified; (B) were buried at sea, whether by the individual's own choice or otherwise; (C) were donated to science; (D) were cremated and the ashes scattered without internment of any portion of that ashes.  38 U.S.C.A. § 2306(b) (b)(3); 38 C.F.R. § 38.630(c).

The Board must assess the credibility and weight of all evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, NCA has denied the appellant's claim to a Government-furnished headstone or grave marker for the Veteran pursuant to 38 U.S.C.A. § 2306(a) based upon a finding that the appellant cannot identify the grave in which the Veteran is interred for placement of the headstone or marker.  The NCA has also has denied the claim pursuant to 38 U.S.C.A. § 2306(b) based upon a finding that the appellant has not provided supporting documentation to establish that the Veteran's remains are unavailable for burial.  It is thus incumbent on the Board to review sequentially whether these determinations are consistent with VA law.

With respect to the question of whether the appellant is entitled to a headstone or marker for the Veteran made pursuant to 38 U.S.C.A. § 2306(a), the claimant has provided a well-researched history and a logical argument that has led him to the conclusion that the Veteran must be buried in one or the other of the two unmarked graves in the H. Family Cemetery located proximate to his grandson.  Although this is only a hypothesis on the part of the claimant, having only a hypothesis is not necessarily fatal to a claim under VA law.  First, circumstantial evidence is not necessarily flawed evidence.  Under VA law, if the evidence shows that the Veteran's remains are as likely as not in a specific grave, the evidence is in relative equipoise and the claim can be granted.  38 U.S.C.A. § 5107(b).  Unfortunately, however, that is not the case here.  Even if hypothetically it could be found that the Veteran's remains are as likely as not in the H. Family Cemetery, given that there are two possible unmarked graves in that cemetery that could conceivably contain those remains, it would be illogical to conclude that the Veteran's remains are as likely as not in one and not the other.  Consequently, the Board must find that the preponderance of the evidence is against a finding that the Veteran's remains are contained in one specific unmarked grave, and thus against entitlement to a headstone or marker for the Veteran made pursuant to 38 U.S.C.A. § 2306(a).   

Our inquiry does not end there, however.  The Board must next determine if the claimant is entitled to a Government memorial headstone or marker pursuant to 38 U.S.C.A. § 2306(b)(1), which turns upon whether the Veteran's remains are "unavailable."  As noted above, in pertinent part 38 C.F.R. § 38.630, directs that an individual's remains are considered to be unavailable if they: "(i) Have not been recovered or identified."  

As determined above, the Veteran's grave and remains have not been specifically located.  If the grave and remains have not been specifically located, then it logically follows that the remains have not been recovered or identified.  It would appear from its decision that NCA has interjected in the interpretation of 38 U.S.C.A. § 2306(b) and 38 C.F.R. § 38.630 that in order to satisfy a finding that the remains were not "recovered or identified" the timing of such must be found to be proximate to the time of the Veteran's death (presumably for purposes of providing for those veteran's whose remains were lost on a battlefield, for example).  A close review of 38 U.S.C.A. § 2306(b)(1), however, fails to reveal any such limitation.  Such a narrow interpretation would penalize the claimant in this case for research that provided a possible location for the Veteran's remains. 

The Board must find, therefore, that if it is not as likely as not that the Veteran's grave and remains have been specifically identified, then it must be as likely as not that the Veteran's remains have not been recovered or identified.  The Board finds that to deny the claim based on a finding that the location of the Veteran's grave is unknown while at the same time implicitly denying the claim based on a finding that the Veteran's remains have been recovered or identified is not only illogical but inconsistent with VA law.  To find otherwise places the appellant in an impossible legal position, a position that VA law is designed to avoid as VA's benefits system is uniquely pro-claimant.  Hensley  v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000).  

For the foregoing reasons, the Board finds that the Veteran's remains have not been recovered or identified, and as such, are unavailable, and concludes that the criteria for entitlement to a Government-issued memorial headstone or marker have been met.  The Board has resolved all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a Government-furnished memorial headstone or marker is granted.




____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


